DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This Action is in response to Applicant’s amendment filed on July 15, 2021.  Claims 24, 26-29, 31, 33-36, 38, 40-42 and 44-49 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26, 27, 29, 31, 33, 34, 36, 38, 40, 42, 44, 46, 47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “How your phone can connect to WiFi that is already hidden” https://jingyan.baidu.com/article/c275f6ba34825ee33d7567f4.html  (hereinafter Reference X).

Regarding claim 24, Reference X discloses a Wi-Fi hotspot connection method, wherein the method comprises: displaying, by a terminal (page 1 [title] discloses phone connect to wifi, phone is considered as the terminal), a first screen, wherein the first screen comprises a service set identifier (SSID) input box and (page 7 [step 5] screen shows SSID input box and encryption selection drop-down; screen does not include a password input box); receiving, by the terminal, an SSID of a first Wi-Fi hotspot input by a user in the SSID input box an encryption manner selected from the security selection box is an encryption manner input by default and the encryption manner input by default is N/A (page 7 [step 5] discloses entering of SSID into the SSID input box and choose encryption method (see page 8)); in response to the user's first connection operation on the first screen, obtaining, by the terminal, an encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot (page 8 choose encryption method); displaying, by the terminal, a second screen if the obtained encryption manner of the first Wi- Fi hotspot is different from an encryption manner selected from the security selection box, wherein the second screen comprises a password input box (page 9 [step 6] discloses in response to choosing encryption method, a password input box displayed to enter the password); receiving, by the terminal, an access password of the first Wi-Fi hotspot input by the user in the password input box (page 9 [step 6] discloses a password is entered in the password input box); and in response to the user's second connection operation on the second screen, connecting, by the terminal, to the first Wi-Fi hotspot based on the SSID, the access password, and the obtained encryption manner of the first Wi-Fi hotspot (page 9 [step 6] discloses user inputs connect on the screen to access the internet using the SSID, encryption method and password).  
Regarding claim 26, Reference X discloses before the obtaining, by the terminal, the encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi- Fi hotspot, the method further comprises: in response to the user's selection operation on the security selection box, displaying, by the terminal, a third screen, wherein the third screen comprises an encryption manner option and a security obtaining option; and the obtaining, by the terminal, an encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot comprises: in response to the user's selection from the security obtaining option, obtaining, by the terminal, the encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot (page 8 choose encryption method).  
Regarding claim 27, Reference X discloses the obtaining, by the terminal, the encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot comprises: after responding to the user's input of the SSID of the first Wi-Fi hotspot on the first screen, automatically obtaining, by the terminal, the encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot (page 7 [step 5] discloses entering of SSID into the SSID input box and choose encryption method (see page 8)).  
Regarding claim 29, Reference X discloses the obtaining, by the terminal, the encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot comprises: sending, by the terminal, an encryption manner obtaining request to a cloud server, wherein the encryption manner obtaining request carries the SSID of the first Wi-Fi hotspot, and the cloud server stores encryption manners of a plurality of Wi-Fi hotspots; and receiving, by the terminal, an encryption manner obtaining response sent (page 7 [step 5] discloses entering of SSID into the SSID input box and choose encryption method (see page 8)).  
Regarding claim 31, Reference X discloses a terminal (page 1 [title] discloses phone connect to wifi, phone is considered as the terminal), wherein the terminal comprises a processor, a memory, a touchscreen, and a communications interface, the memory, the touchscreen, and the communications interface  are coupled to the processor (page 1 discloses a phone; wherein it is inherent for phone to include processor, a memory, a touchscreen and a communications interface), the communications interface is configured to communicate with another terminal, the another terminal comprises a wireless fidelity (Wi-Fi) hotspot (page 9 discloses a phone can communicate with a router or another phone), the memory is configured to store computer program code, the computer program code comprises a computer instruction, and when the processor executes the computer instruction, the touchscreen is configured to display a first screen, wherein the first screen comprises a service set identifier (SSID) input box and a security selection box for the Wi-Fi hotspot, and the first screen does not comprise a password input box (page 7 [step 5] screen shows SSID input box and encryption selection drop-down; screen does not include a password input box); the processor is configured to: receive an SSID of a first Wi-Fi hotspot input by a user in the SSID input box displayed on the touchscreen, and an encryption manner selected from the security selection box is an encryption manner input by default and the encryption manner input by default is N/A (page 7 [step 5] discloses entering of SSID into the SSID input box and choose encryption method (see page 8)), and in response to the user's first connection operation on the first screen displayed on the touchscreen, obtain an encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot (page 8 choose encryption method); wherein the touchscreen is further configured to: in response to selection of the SSID by the user, display a second screen if the encryption manner of the first Wi-Fi hotspot obtained by the processor is different from an encryption manner selected from the security selection box, wherein the second screen comprises a password input box (page 9 [step 6] discloses in response to choosing encryption method, a password input box displayed to enter the password); the processor is further configured to receive an access password of the first Wi-Fi hotspot input by the user in the password input box displayed on the touchscreen (page 9 [step 6] discloses a password is entered in the password input box); and the processor is further configured to: in response to the user's second connection operation on the second screen, connect to the first Wi-Fi hotspot based on the SSID, the access password, and the obtained encryption manner of the first Wi-Fi hotspot through the communications interface (page 9 [step 6] discloses user inputs connect on the screen to access the internet using the SSID, encryption method and password).  
Regarding claim 33, 34, 36, see above rejection claims 26, 27 and 29.
Regarding claim 38, see above rejection of claim 24.  
Regarding claim 40, Reference X discloses the method comprises: saving the encryption manner of the first Wi-Fi hotspot (page 9).  
Regarding claim 42, Reference X discloses the first screen is hotspot addition screen (page 1).  
Regarding claim 44, Reference X discloses the processor is further configured to save the encryption manner of the first Wi-Fi hotspot (page 9).  
Regarding claim 46, 47, 49, see above rejection claims 26, 27 and 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 35, 41, 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over “How your phone can connect to WiFi that is already hidden” https://jingyan.baidu.com/article/c275f6ba34825ee33d7567f4.html  (hereinafter Reference X) in view of Yamamoto (US Pat. Pub. No. 2013/0176956).

Regarding claims 28, 35 and 48, Reference X fails to explicitly disclose wherein the obtaining, by the terminal, the encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot comprises: broadcasting, by the terminal, a probe request frame, wherein the probe request frame carries the SSID of the first Wi-Fi hotspot; receiving, by the terminal, a probe response frame sent by the first Wi-Fi hotspot, wherein the probe response frame carries the encryption manner of the first Wi-Fi hotspot; and parsing, by the terminal, the probe response frame to obtain the encryption manner of the first Wi-Fi hotspot.  However, in the same field of endeavor, Yamamoto discloses wherein the obtaining, by the terminal, the encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot comprises: broadcasting, by the terminal, a probe request frame, wherein the probe request frame carries the SSID of the first Wi-Fi hotspot; receiving, by the terminal, a probe response frame sent by the first Wi-Fi hotspot, wherein the probe response frame carries the encryption manner of the first Wi-Fi hotspot; and parsing, by the terminal, the probe response frame to obtain the encryption manner of the first Wi-Fi hotspot (see at least paragraph 9 and 124).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Yamamoto into the system of Reference X for purpose of broadcasting probe request for connecting and communicating with access point.
Regarding claims 41 and 45, Reference X fails to explicitly disclose wherein the encryption manner input by default is unencrypted.  However, in the same field of endeavor, Yamamoto discloses wherein the encryption manner input by default is unencrypted (see at least paragraph 108).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Yamamoto into the system of Reference X for purpose of broadcasting probe request for connecting and communicating with access point.
Response to Arguments
Applicant’s arguments filed on July 15, 2021, with respect to claims 24 and 31 have been fully considered.  Applicant’s arguments are not persuasive in regards to the 35 USC § 102 rejections as the claims 24 is currently written.  Arguments and corresponding examiner’s responses are shown below for Claim 24. 
Argument 1:  The Applicant argues on pages 10-11 that Reference X does not disclose “in response to the user's first connection operation on the first screen, obtaining, by the terminal, an encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot” of independent claim 24.    	Response 1: The Examiner respectfully disagrees because Reference teaches “in response to the user's first connection operation on the first screen, obtaining, by the terminal, an encryption manner of the first Wi-Fi hotspot based on the SSID of the first Wi-Fi hotspot”.  Reference X teaches on pages 8 as stated above and further on page 7 discloses that choosing the encryption method after the SSID is entered.  As input of SSID screen is considered as the user’s first connection operation on the first screen.  Further, nowhere in the claim states that the encryption manner is not selected from a list of options. Therefore, Reference X discloses the limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642